DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the communication filed on November 25, 2021.
Claims 1 and 8 are amended. Claims 1-10 are currently pending and have been 
examined.
Response to Arguments
Applicant's arguments regarding Claim Rejections - 35 USC § 101 filed November 25, 2021 have been fully considered but they are not persuasive.
In response to the argument that claim 1 is directed to technical improvements in a spare change saving system technology rather than an abstract idea because claim 1 provides a specific technical implementation of a solution by reciting "the saving device configured to generate deposit information of inserted spare change and transmit the deposit information of the inserted spare change and/or user information to the saving server through the network; the saving server configured to: determine whether or not the user information is simultaneously received with the deposit information of the inserted spare change by the saving server, when the user information is simultaneously received with the deposit information of the inserted spare change by the saving server, search a user account corresponding to the user information in a database, and deposit the inserted spare change to the searched user account corresponding to the user information simultaneously received with the deposit information of the inserted spare change, and when the user information is not simultaneously received with the deposit information of the inserted spare change by the saving server, generate a saving 

 It is respectfully disagreed. The argument that the idea of claim 1 is tied to a particular machine or apparatus, such as a "network", "saving server", "saving device", and "user terminal"," cannot feasibly be performed in the human mind because the steps are not practically performed in the human mind are beside the point, for the fact that a method can only be performed using a computer does not necessarily render Section 101 inapplicable. Alice itself instructs that "the fact that a computer necessarily exist in the physical, rather than purely conceptual, realm . . . is beside the point" because such a rule would "make the determination of patent eligibility depend simply on the draftsman's art, thereby eviscerating" Section 101's exemptions. Alice, 134 S. Ct. at 2358-59 (internal quotation marks and citations omitted); see also Appistry, 2015 WL 4210890, at *2 ("That the inventions describe this idea as implemented by computers or as existing solely in the computing realm, and thus that the inventions have no pre-computing analogues, does not 'take the claims outside the realm of the abstract,' as Appistry contends. . . . Rather, it highlights the fact that the patents claim an abstract idea implemented in a particular technological environment: a 'fabric' of inexpensive networked computers.")  See infra 101 rejections for further details.
The claims generally link the abstract idea and the gathering of information and determining an output based on comparing the gathered information.  The claims apply the abstract idea on the computer system at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component.
s 1-10 through have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1- 10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more.

Analysis
Claim 1: Ineligible.
The claim recites a series of steps. The claim is directed to a process, which is a statutory category of invention (Step 1: YES).

The claim is analyzed to determine whether it is directed to a judicial exception. The claim describes the steps of receiving deposit information, determining whether or not the user information is simultaneously, searching a user account corresponding to the user information, depositing the inserted spare change to the searched user account, generating a saving code, transmitting the saving code, determining whether a saving code received from a user terminal matches the generated saving code, and depositing the change in a user account. In other words, the claim describes a process for depositing coins into a 

Next, the claim is analyzed to determine if it is integrated into a practical application. In 
particular, the claim recites following additional elements – "network", "saving server", "saving device", and "user terminal.” The claim recites additional limitation of using computer components to perform the steps in an online (digital network) environment. The processors (device and server) in the steps are recited at a high level of generality, i.e., as generic processors performing generic computer functions of receiving, determining, depositing and transmitting a response of a request which are mere extra-solution activities (instructions to apply the exception using a generic computer The claim does not affect an improvement to another technology or technical field; the claim does not amount to an improvement to the functioning of a computer itself; and, the claim does not move beyond a general link of an abstract idea to a particular technological environment. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea (Step 2A2-No).


Next, the claim is analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract ideas (whether claim provides inventive concept). As discussed with respect to Step 2A2 above, the additional elements in the claim amounts to no more than mere instructions to apply the exception using generic computer components. The same analysis applies here in Step 2B, i.e., mere instructions to apply an exception using generic computer components cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. Because the steps of receiving data and analyzing data and generating data, were considered to be extra-solution activities in Step 2A, they are re-evaluates in Step 2B to determine if they are more than what is well-understood, routine and conventional in the field. The disclosure does not provide any indication that computing components (processors) are anything other than generic processors, and the Symantec, TLI, and OIP Techs., court decisions cited in MPEP 2106.05(d)(II) indicate that mere collection or receipt of data over a network, is a well Flook and Bancorp court decisions in MPEP 2106.05(d)(II) indicate that performing repetitive calculations by re-computing and readjusting alarm limit values is a well understood, routine and conventional function when it is claimed in a generic manner (See also Electric Power Group).  Accordingly, a conclusion that these steps are well-understood, routine and conventional activity is supported under Berkheimer option 2. 

Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea itself. Therefore, the claim does not amount to significantly more than the recited abstract idea (Step 2B: NO). The claim is not patent eligible.

The analysis above applies to all statutory categories of the invention including independent claims 8. Furthermore, the dependent claims 2-7 and 9-10 do not resolve the issues raised in the independent claim 1. Accordingly, claims 2- 10 are rejected as ineligible for patenting under 35 U.S.C. 101 based upon the same analysis.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1, 6, 8  rejected under 35 U.S.C. 103 as being unpatentable over Joung (KR2014/0069863 A1) in view of Lotzer et al (US2012/0254026 A1), hereinafter Lotzer.
Regarding claim 1 and 8
Joung discloses the following limitation:
the saving device configured to 
generate deposit information of inserted spare change and transmit the deposit information of the inserted spare change and/or user information to the saving server through the network, (see at least [Page 6. [0015-0016]].  The customer terminal 110 and inputs the customer identification authentication information including the ID, password, PIN number and certificate password to the bank application, (130) and receives a code from the bank server (130). That is, the customer terminal 110 requests the bank server 130 for a code necessary for depositing change money, and receives a code from the bank server 130.)
the saving server 
generate a saving code including the deposit information, 
transmit the generated saving code to the saving device through the network, 
determine whether a saving code received from a user terminal matches the generated saving code, 
and deposit the spare change to a user account allocated to a user of the user terminal. (see at least [Claim 6].  A bank server according to the present invention, comprising: a code generating unit for generating a code necessary for changing money in response to a code issuing request of a customer terminal; A data verifying unit that verifies the code information read from the code of the customer terminal by the affiliate terminal; A database unit for storing account information including a plurality of customer accounts, a service mother account, and an affiliate parent account; And transmitting the code generated by the code generator to the client terminal, receiving the code information and the change information from the affiliate terminal, verifying the code information using the data verifier, And a control unit for controlling the deposit of the change in accordance with the information in the customer account.) 

Lotzer discloses the following limitations:
determine whether or not the user information is simultaneously received with the deposit information of the inserted spare change by the saving server, when the user information is simultaneously received with the deposit information of the inserted spare change by the saving server (see at least [0007] and [0009]. The instant invention provides implementations of processing deposits by integrating and consolidating the processes necessary for receiving the user's payment credentials, payment information, and having the ability to simultaneously receive cash, credit and coin forms of payment as well as providing the ability to validate the cash and coin payments.)
It would have been obvious to one of ordinary skill in the art at before the effective filing date of the claimed invention to have modified step of determine whether or not the user information is simultaneously received with the deposit information of the inserted spare change because doing so would minimize the inconvenience carrying change and able to pay the accumulated change from the user account in real time.

Regarding claim 6
Kim teaches the limitations shown above.  Kim fails to disclose steps of the generating, transmitting, and validating a saving code from the saving server. 
Joung discloses the following limitation:
The system of claim 4, wherein the saving server includes: 

a matching determiner determining whether or not the saving code received from the user terminal matches the generated saving code and determining whether or not the deposit identifier received from the user terminal matches the deposit identifier mapped to the saving code; and a saving manager saving the spare change when the saving codes match each other and the deposit identifiers match each other. (see at least [Claim 6].  A bank server according to the present invention, comprising: a code generating unit for generating a code necessary for changing money in response to a code issuing request of a customer terminal; A data verifying unit that verifies the code information read from the code of the customer terminal by the affiliate terminal; A database unit for storing account information including a plurality of customer accounts, a service mother account, and an affiliate parent account; And transmitting the code generated by the code generator to the client terminal, receiving the code information and the change information from the affiliate terminal, verifying the code information using the data verifier, And a control unit for controlling the deposit of the change in accordance with the information in the customer account

Claim 2-5, 7, 9-10 are  rejected under 35 U.S.C. 103 as being unpatentable over Joung over Lotzer as applied in claim 1 above , and further in view of Cole et al (US20100174641),  hereinafter Cole.
Regarding claim 2 and 9
Joung in view of Lotzer teaches all the limitations in claim 1, as discussed above. However Kim in view of Joung fail to teach generating deposit data based on counting the spare change. 
Cole discloses the following limitations:
The system of claim, 1, wherein the saving device includes: an identification element determining inserted spare change; a deposit manager counting the identified spare change and generating deposit information; and an information manager transmitting the deposit information to the saving server and providing a saving code to the user when the saving code including the deposit information is received from the saving server (see at least [0026].  The user may deposit a plurality of coins at a coin processing device, for example, the coin processing device 141. At step 205, the coin processing device may process the received coins. Processing the received coins may include scanning, weighing, or otherwise analyzing each coin to determine the value of the coin) 
It would have been obvious to one of ordinary skill in the art at before the effective filing date of the claimed invention to have modified to generate deposit data based on counting the spare change because doing so would improve the accuracy to reflect the value of the coins that user accumulated.

Regarding claim 3 and 10
 Joung in view of Lotzer fail to teach recognizing foreign currency and accordingly credit the user a value corresponding to the foreign currency received based on an exchange rate. 
Cole discloses the following limitations:
The system of claim 2, wherein the saving device further includes a user interface by which a user command is input, and the identification element determines a type of currency based on a currency type selection command input through the user interface and identifies the inserted spare change according to the determined type of currency. (see at least [0026].  The coin processing device may also recognize foreign currency and accordingly credit the user a value corresponding to the foreign currency received based on an exchange rate) 
It would have been obvious to one of ordinary skill in the art at before the effective filing date of the claimed invention to have modified to recognize foreign currency and accordingly credit the user a value corresponding to the foreign currency received based on an exchange rate because doing so would minimize the cost to travel and the time expended to deposit the coins. In addition, it would avoid a fee associated to exchange foreign coins and reserved the value the coins due to expenses relate to exchange coins. 

Regarding claim 4
 Joung in view of Lotzer fail to teach generating deposit information including the deposit identifier and a total amount of the counted spare change
Cole discloses the following limitations:
(see at least [0027].  At step 210, the coin processing device may display the total sum of the coins received and request input from the user confirming the displayed total. A user selecting the option to open an account, such as an online banking account, may open an account at terminal 151. The coin processing device may generate a redemption code and update or request an update of a financial file or database of the amount of money received and the corresponding redemption code generated.) 
It would have been obvious to one of ordinary skill in the art at before the effective filing date of the claimed invention to have modified to generate deposit information including the deposit identifier and a total amount of the counted spare change because doing so would provide the user to verify the exact exchanged amount and use identifier to redeem the deposit. 

Regarding claim 5
 Joung in view of Lotzer fail to teach generating a deposit receipt including the saving code and provides the deposit receipt to the user.
Cole discloses the following limitations:
The system of claim 3, wherein the information manager outputs a deposit receipt including the saving code and provides the deposit receipt to the user. (see at least [0027].  The coin processing device may generate a redemption code and update or request an update of a financial file or database of the amount of money received and the corresponding redemption code generated. At step 220, the coin processing device may request input on how the user would like to receive the redemption code. For example, the user may desire to have a paper certificate with the code included. In this situation, the coin processing device may print a receipt with the code) 

Regarding claim 7
 Joung in view of Lotzer fail to teach receiving user information and information on a type of saved currency from the user terminal, and changes the spare change into the type of the saved currency to store the spare change in a user account
Cole discloses the following limitations:
The system of claim 6, wherein the saving manager receives user information and information on a type of saved currency from the user terminal, and changes the spare change into the type of the saved currency to store the spare change in a user account determined from the user information. (see at least [0026][0033]. A user selecting the option to open an account, such as an online banking account, may open an account at terminal 151. The user may be enrolled into an online banking account by, for example, submitting enrollment information and may request a user identification name and pass code.  The coin processing device may also recognize foreign currency and accordingly credit the user a value corresponding to the foreign currency received based on an exchange rate) 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUCKHWAN (Sam) CHON whose telephone number is (571)270-3521.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s primary examiner Olabode Akintola, can be reached on (571) 272-3629.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/SUCKHWAN CHON/Examiner, Art Unit 3691                                                                                                                                                                                                        


/OLABODE AKINTOLA/Primary Examiner, Art Unit 3691